DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because FIGS. 2-6B, 7A-E, 10A-B, 11A-16, and 18 are lacking satisfactory reproduction characteristics.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-25 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017070637 A to Vukelic et al, henceforth Vukelic, and further in view of US 20070213792 A1 to Yaroslavsky et al, henceforth Yaroslavsky.
Regarding claim 1, Vukelic teaches a method of modulating activity within a cornea without treating keratoconus or altering curvature of the cornea ([0006]; although treating keratoconus is one disclosed application, corneal tissue modification is also disclosed), the method comprising: controlling a light source to apply light energy pulses to corneal tissue (cornea 402; Fig 1, Fig 4; [0056]); wherein the light energy pulses: are below an optical breakdown threshold for the cornea ([0049]); ionize water molecules within the treated corneal layer to generate reactive oxygen species (“production of free radicals” [0070]; note that, although [0070] states that cross-linking can, if desired, change corneal geometry, [0063] reaffirms that, “In some embodiments, the goal may to 

Regarding claim 2, Vukelic teaches wherein the light source is a laser (laser 203, Fig 1, [0045]).  

Regarding claim 3, Vukelic teaches wherein the laser is a femtosecond laser ([0045; 0055]).  

Regarding claim 4, Vukelic teaches wherein the light energy pulses have an average power output between about 10 mW and about 100 mW ([0151]).  

Regarding claim 5, Vukelic teaches wherein the light energy pulses have a pulse energy between about 0.1 nJ and about 1 pJ ([0163]).  

Regarding claim 6, Vukelic teaches wherein the light energy pulses have a wavelength between about 200 nm and about 1600 nm ([0172]).  

Regarding claim 7, Vukelic teaches wherein the light energy pulses have a wavelength that is not significantly absorbed by amino acids in collagen ([0164]).  

Regarding claim 8, Vukelic teaches modulating cellular activity but does not state cytokines, expression or signal. Yaroslavsky teaches wherein the modulated cytokine activity ([0188]) includes one or more selected from the group consisting of: expression (“inhibition of cytokine expression…reduces inflammation” [0167]) and signaling ([0199] discloses a signaling pathway by means of which cytokine secretion can reduce scar formation and fibrosis). It would have been obvious to one of ordinary skill in the art to modify the method disclosed by Vukelic with the modulation of cytokine activity as disclosed by Yaroslavksy, as cytokine-modulated signaling and expression pathways can prevent scar formation and tissue fibrosis.

Regarding claim 9, Vukelic states a method but does not state protein expression; however, Yaroslavsky teaches wherein the expression comprises protein 

Regarding claim 10, Vukelic teaches a method but does not state inflammatory signaling. Yaroslavsky teaches wherein the signaling comprises inflammatory signaling ([0167]). It would have been obvious to one of ordinary skill in the art to modify the method disclosed by Vukelic with the inflammatory signaling pathways as disclosed by Yaroslavsky, as modulating these pathways can reduce inflammation, tissue damage and pain.

Regarding claim 11, Vukelic teaches a method but does not state cytokine activity. However, Yaroslavksy teaches wherein the signaling modulates cytokine activity of one or more types of cells ([0199; 0165-0167]). It would have been obvious to one of ordinary skill in the art to modify the method disclosed by Vukelic with the modulation of cytokine activity as disclosed by Yaroslavksy in order to facilitate cytokine-modulated prevention of tissue fibrosis.



 Regarding claim 13, Vukelic teaches a method of modulating cellular activity but does not state cytokines. However, Yaroslavsky teaches wherein the cytokine is selected from the group consisting of: a chemokine, an interferon, an interleukin, a lymphokine, and a tumor necrosis factor ([0199]; [0165-0167]). It would have been obvious to one of ordinary skill in the art to modify the method disclosed by Vukelic with the modulation of cytokine activity as disclosed by Yaroslavksy in order to facilitate cytokine-modulated prevention of tissue fibrosis.

Regarding claim 14, Vukelic teaches a method of modulating cellular activity but does not state interleukins. Yaroslavsky teaches wherein the interleukin includes one or more selected from the group consisting of: interleukin 1 and interleukin 2 

Regarding claim 15, Vukelic teaches wherein the method is performed for prophylactic purposes as part of a surgical corrective procedure ([0072; 0067]).  

Regarding claim 16, Vukelic teaches wherein the surgical corrective procedure is selected from the group consisting of: laser-assisted in situ keratomileusis (LASIK), photorefractive keratectomy (PRK), laser-assisted sub-epithelial keratectomy (LASEK), phakic intraocular lens implantation, radial keratotomy, and cataract surgery ([0072]).  

Regarding claim 17, Vukelic teaches a system for treating a cornea, the system comprising: a light source configured to project light energy pulses onto at least a portion of a cornea (laser 203; cornea 402); and a controller programmed to control the light source in accordance with the method of claim 1 (controller, [0008]).  



Regarding claim 19, Vukelic teaches wherein the imaging device is further configured to perform one or more techniques selected from the group consisting of: en face imaging, tomography, and topographic imaging (imaging device [0057]).  

Regarding claim 20, Vukelic teaches a system for adapting a laser system for treating a cornea (laser 203, [0045]), the system comprising: laser modification optics adapted and configured to adjust laser output of the laser system; and a controller programmed to control the laser modification optics as the light source in accordance with the method of claim 1 (“laser 203 receives control input from controls 400,”controls 400 [0055], controller [0008]).  

Regarding claim 21, Vukelic teaches further comprising: an imaging device configured to image the cornea (imaging device [0057]).  




Regarding claim 23, Vukelic teaches a method of non-ophthalmologic and non-arthroscopic procedure ([0006] discloses the “scaling up” of a method with potential to “[alter]…the chemical composition of target…tissue”; stating further that is tissue could be “[any] other tissue” [0056]), the method comprising: controlling a light source to apply light energy pulses to non-ophthalmologic and non- cartilaginous tissue ([0056]); wherein the light energy pulses: are below an optical breakdown threshold for the non-ophthalmologic and non- cartilaginous tissue; ionize water molecules within the treated non-ophthalmologic and non- cartilaginous tissue to generate reactive oxygen species that cross-link collagen within the non-ophthalmologic and non-cartilaginous tissue ([0184] discloses “collagen cross-linking,” which can occur in a variety of target material [0006]). Vukelic does not state inflammation, scar prevention, or modulation of cytokine activity. However, Yaroslavksy teaches preventing or decreasing inflammation, scar formation, and modulating cytokine activity ([0188; 0199]). It would have been obvious to one of ordinary skill in the art to modify the method disclosed by 

Regarding claim 24, Vukelic teaches wherein the non-ophthalmologic and non-cartilaginous tissue is selected from the group consisting of: skin, tendon, ligament, neural, vascular, muscle, and bone ([0056]).

Regarding claim 25, Vukelic teaches wherein the light energy pulses but does not necessarily state a wound; however, Yaroslavsky teaches pulses applied to a wound ([0199; 0165-0167]). It would have been obvious to one of ordinary skill in the art to modify the method disclosed by Vukelic with the application to wounds as disclosed by Yaroslavksy in order to facilitate cytokine-modulated prevention of tissue fibrosis, scar formation and inflammation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANJANI MARI SUNDARESAN whose telephone number is (571)272-7921.  The examiner can normally be reached on M-F 8:30-5:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on M-F 8-5pm EST.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.M.S./Examiner, Art Unit 3792